FILED
                             NOT FOR PUBLICATION                             JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HARVEY ADOLFO GONZALEZ, AKA                      No. 13-74348
Adolfo Gonzalez, AKA Harvey Gonzalez,
AKA Harvey A. Gonzalez, AKA Harve                Agency No. A078-347-366
Rosales,

               Petitioner,                       MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Harvey Adolfo Gonzalez, a native and citizen of Nicaragua, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, protection under the Convention Against Torture (“CAT”), and

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      The record does not compel the conclusion that Gonzalez established

changed circumstances to excuse his untimely asylum application. See 8 C.F.R. §

1208.4(a)(4); see also Ramadan v. Gonzalez, 479 F.3d 646, 656-58 (9th Cir. 2007)

(per curiam). Thus, we deny Gonzalez’s petition as to his asylum claim.

      Gonzalez does not raise any arguments challenging the agency’s rejection of

his withholding of removal, CAT, or cancellation of removal claims. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a

brief that are not supported by argument are deemed abandoned.”).

      Gonzalez requests that we reopen and remand his case based on “newly

discovered facts” and potential eligibility for adjustment of status or relief pursuant

to NACARA. We lack jurisdiction to consider these claims, which Gonzalez must

first present to the agency. See 8 C.F.R. §§ 1003.2; 1003.43.




                                           2                                    13-74348
      Finally, Gonzalez’s claim that his case warrants prosecutorial discretion is

not subject to judicial review. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th

Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    13-74348